Citation Nr: 0031441	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-07 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active naval service from May 1950 until July 
1953.  This matter comes to the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Boston Regional Office (RO) which 
denied service connection for a psychiatric disorder.  

This case was previously before the Board in November 1998.  
At that time, the Board remanded the case in order to afford 
the veteran a hearing before a Member of the Board at the RO.  
38 C.F.R. § 20.700.  The veteran was scheduled to appear at a 
personal hearing in May 2000 at the Boston RO, but he failed 
to report for the hearing, and the case was returned to the 
Board for appellate review and disposition.  38 C.F.R. 
§ 20.700(d) (2000).  


REMAND

The veteran's service medical records show that in February 
1952 he was found not physically qualified for submarine duty 
due to "Inadequate motivation, inadequate personality 
tendencies, inadequate emotional stability."  

VA treatment records indicate that he was treated for 
depression in August 1977; he has asserted that he received 
outpatient treatment for depression for three years in the 
1970s.  According to the veteran, he had panic attacks after 
a "near sinking experience" during submarine duty "several 
months before his discharge," and he claims to have had 
episodes of shortness of breath on or about the time of the 
near sinking of the submarine, the U.S.S. Odax (SS 484).  He 
states that he sought treatment for shortness of breath while 
in the Navy, but that no treatment was provided.  With the 
exception of the VA treatment which he received in the 1970s 
to the early 1980s at the Brockton VA Medical Center (MC), 
the veteran has denied having received any other treatment 
for his psychiatric symptoms since his separation from 
service.

The Board notes that the record contains no actual copy of 
the veteran's official service discharge certificate (DD Form 
214).  Neither are there any service department enlisted 
personnel records available pertaining to the veteran, nor 
any historical records or decklogs relative to the claimed 
"near sinking experience" of the U.S.S. Odax (SS 484) 
allegedly occurring in 1953.  It is believed that this matter 
requires attempted verification, as indicated below.  

While a VA psychiatric examination in March 1995 resulted in 
a diagnosis of panic disorder with anxiety features, severe, 
the examiner was not asked to provide an opinion on whether 
the veteran's panic disorder could have originated during the 
veteran's period of service.  

The evidence also shows that the veteran is receiving 
disability payments from the Social SecurityAdministration 
(SSA) for his psychiatric disability.  A copy of the SSA 
decision, as well as the medical evidence relied on in 
reaching that decision, may be relevant to the issue on 
appeal, and should be considered by the Board in determining 
the merits of the appeal.  See Masors v. Derwinski, 2 Vet. 
App. 181 (1992).

Pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096,____ (2000) (to 
be codified at 38 U.S.C. § 5103A), VA must make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim.  This includes 
informing the veteran of all the evidence needed to support 
his claim.  Additionally, VA must assist claimants in 
obtaining government and private records, and obtain a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following development:

1.  The RO should attempt to obtain, 
through official channels, an actual copy 
of the veteran's enlisted record, any 
available service personnel/administrative 
records, DD-214, official command 
histories, decklogs, and incident report 
of the "near sinking" of the U.S.S. Odax 
(SS 484) which reportedly occurred several 
months before the veteran's service 
discharge in July 1953.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (Nov. 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among others 
things, final regulations and General 
Counsel precedent opinions.  

3.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers, inpatient and outpatient, 
VA and private, who treated him for a 
psychiatric disorder since his separation 
from service.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not 
already in the file.  Specifically, the 
RO should obtain all of the veteran's 
treatment records from the Brockton VAMC.  
If the RO is not able to obtain any 
identified records, the claims file 
should be documented to that effect.

4.  The RO should also obtain from the 
SSA the records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records relied on concerning that 
claim.  38 U.S.C.A. § 5106.  

5.  After the development requested above 
has been completed to the extent 
possible, the veteran should be afforded 
another VA psychiatric examination to 
determine whether any currently diagnosed 
psychiatric disorder is related to 
service.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
testing, that is deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to complete the report.  The 
examiner should conduct a thorough 
psychiatric evaluation and, based on 
review of the medical evidence of record, 
provide an opinion on whether any current 
psychiatric disorder had its onset in 
service, or is related to an in-service 
incident.  

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinion are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder.  If any benefit 
requested on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and/or argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

